Exhibit 10.2





REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is entered into as of June
8, 2004, by and among Digital Lightwave, Inc., a Delaware corporation (the
“Company”), and CIT Technologies Corporation, a Michigan corporation (the
“Stockholder”).
RECITALS
A.   The Company and the Stockholder entered into that certain Mediation
Settlement Agreement, dated as of June 8, 2004 (the “Settlement Agreement”),
pursuant to which the Company issued Stockholder 2,500,000 shares of Common
Stock of the Company (the “Shares”).

B.   Pursuant to the Settlement Agreement, the Company agreed to grant certain
registration rights to the Stockholder with respect to the Shares as more fully
described herein.
AGREEMENT
In consideration of the mutual promises and covenants set forth in this
Agreement, the parties agree as follows:

1.   Registration Rights.

1.1   Definitions. For purposes of this Agreement:

(a)   The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the subsequent declara­tion or ordering of the
effectiveness of such registration statement or document.

(b)   The term “Registrable Securities” means the Shares and any other shares of
Common Stock of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, the Shares, excluding in
all cases, however, any Registrable Securities sold by a person in a transaction
in which his or her rights under this Agreement are not assigned; provided,
however, that the Shares or other securities shall only be treated as
Registrable Securities until the date when such Registrable Securities (A) have
been sold pursuant to the Registration Statement or an exemption from the
registration requirements of the Securities Act (unless sold in connection with
an exempt sale occurring prior to the Effective Date in which the rights under
this Agreement are assigned to such purchasers in accordance with this
Agreement), or (B) may be sold without any volume or other restrictions pursuant
to Rule 144(k) under the Securities Act (“Rule 144(k)”).

(c)   The term “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any successor form under the Securities Act.

(d)   The term “SEC” means the U.S. Securities and Exchange Commission.

(e)   “Effective Date” shall mean the actual date the SEC declares the
Registration Statement effective.

(f)   “Affiliate” shall have the meaning assigned to it under the Rule 501 of
the Securities Act.

(g)   Capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings given to them in the Settlement Agreement.

1.2   Form S-3 Registration. The Company shall (X) file a registration statement
on Form S-3 covering the Registrable Securities within 7 calendar days of the
Closing (except that if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, then within 20 calendar days of notice
of same from the SEC the Company shall file a registration statement on Form S-1
covering the Registrable Securities) (the “Registration Statement”) and (Y)
cause the Registration Statement to be declared effective as soon as possible
following the filing (and in any event within 120 calendar days following the
date of such filing; provided, however, that in the event the SEC determines to
review the Registration Statement, then to cause the Registration Statement to
be declared effective within 10 business days after receiving notice from the
SEC that the Registration Statement will not be subject to further review (the
“Effectiveness Deadline”)). All expenses incurred in connection with a
registration pursuant to this Section 1.2, including (without limitation) all
registration, filing, qualification, printer, legal and accounting fees shall
be borne by the Company. The Company shall not be required to pay any selling
expenses of the Stockholder, including any underwriters’ or brokers’ fees,
discounts or commissions relating to the Registrable Securities, or the fees or
expenses of separate counsel to the Stockholder. The Company may include in the
Registration Statement other shares of Common Stock of the Company up to a
maximum of 5,000,000 additional shares (for a maximum total of 7,500,000 shares)
as it determines in its sole discretion; provided, however, that the inclusion
of such other securities shall not in any way limit the number of shares
registered under the Registration Statement by the Stockholder or modify the
Company’s obligations to the Stockholder hereunder. The Company will use its
best effort to respond to all requests or comments by the SEC not later than the
earlier of the date due or 10 business days from receipt of the request.

1.3   Liquidated Damages. If the Registration Statement covering the Registrable
Securities is not declared effective by the SEC by the Effectiveness Deadline
through either delay caused by the Company or because the Company withdraws,
suspends or otherwise retracts use of the Registration Statement, then the
Company shall make an additional payment of 125,000 shares of restricted Common
Stock of the Company (each an “Additional Damage Payment”) to the Stockholder as
liquidated damages, and not as a penalty, for each 30-day period (or any part
thereof) following the Effectiveness Deadline until the Registration Statement
is actually declared effective by the SEC. Each Additional Damage Payment, if
any, shall be made to the Stockholder on the applicable monthly anniversary of
the Effectiveness Deadline. This remedy is separate from and in addition to the
liquidated damages provisions of ¶5.2 of the Settlement Agreement.

1.4   Obligations of the Company.

(a)   The Company shall use commercially reasonable efforts to keep the
Registration Statement effective until the earlier of (i) the one-year
anniversary of the date of the Effective Date (as extended pursuant to Section
1.6(b)), (ii) such date as all of the Registrable Securities covered by the
Registration Statement have been resold, and (iii) such date as all of the
Registrable Securities covered by the Registration Statement may be sold without
any volume or other restrictions pursuant to Rule 144(k).

(b)   The Company shall, from time to time, timely prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement.

(c)   The Company shall cause all such Registrable Securities registered
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.

(d)   The Company shall furnish to the Stockholder such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act.

1.5   Furnish Information.

(a)   It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Section 1 with respect to the Registrable
Securities of the Stockholder that the Stockholder shall furnish to the Company
with the following information prior to the date of the filing of the
Registration Statement.

(i)   The number of shares of the Company’s Common Stock beneficially owned by
the Stockholder as of the filing date of the Registration Statement. Absent
further written notice from the Stockholder pursuant to Section 5.6 below, the
Stockholder represents for purposes of this Section 1.5(a)(i) that effective
upon delivery of the Shares to the Stockholder pursuant to this Agreement that
the number of Registrable Securities the Stockholder beneficially owns is the
2,500,000 shares transferred to the Stockholder pursuant to the Settlement
Agreement; and

(ii)   The terms of any material relationship between the Stockholder and the
Company or any of its predecessors or affiliates that currently exists or that
existed within the three year period prior to the filing date of the
Registration Statement. The SEC has indicated that the term “material
relationship” probably includes any relationship which tends to prevent arms
length bargaining in dealings with a company, whether arising from a close
business connection or family relationship, a relationship of control or
otherwise. Absent further written notice from the Stockholder pursuant to
Section 5.6 below, the Stockholder represents for purposes of this Section
1.5(a)(ii) that the only relationships between the Company and the Stockholder
that could be construed as a “material relationship” existing or that occurred
during the last three years arise from the Leases (as defined in the Settlement
Agreement), by the Company as vendor and provider of services on the Company’s
products from time to time over the years, the financing of the Company’s
products and services from time to time to the Company’s or the Stockholder’s
customers, the Settlement Agreement and this Agreement, which relationships the
Company has knowledge of both in terms of scope, terms, and monetary value.

(b)   In addition the Stockholder shall provide the Company with such additional
information as demanded by the SEC concerning the Stockholder, if any, in
connection with its review of the Registration Statement. Company shall provide
proof that the SEC required such information from the Stockholder.

1.6   Suspensions.

(a)   The Company may suspend the use of the Registration Statement, at any time
(and from time to time) when the Company, in its good faith reasonable judgment
after consultation with counsel, believes that there is or may be in existence
material nonpublic information or events involving the Company, the failure of
which to be disclosed in the prospectus included in the Registration Statement
could result in a violation of the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or any provision of any state
securities law or any other legal requirement (the “Suspension Right”) (it being
understood that if the Company suspends such use, the Stockholder agrees: (a)
not to offer or sell any Registrable Securities pursuant to the Registration
Statement during the period in which the suspension is in effect after receiving
notice of such suspension; and (b) if so directed by the Company, to deliver to
the Company all copies of the prospectus covering such Registrable Securities in
the Stockholder’s possession at the time of receipt of such notice). In the
event the Company exercises the Suspension Right, such suspension shall continue
for the period of time, and only such period of time, reasonably necessary for
disclosure to occur at a time that is not detrimental to the Company or its
stockholders or until such time as the information or event is no longer
material, each as determined in good faith by the Company after consultation
with counsel (the “Suspension Period”). The Company shall promptly give the
Stockholder notice of any such suspension and prompt notice of the cessation of
suspension. The Company shall use commercially reasonable efforts to minimize
the length of any Suspension Period.

(b)   If any Suspension Period(s) occur during the Lock-Up Period (as defined in
the Settlement Agreement), then the Lock-Up Period shall be extended for that
additional number of days equal to the number of days of each such Suspension
Period. Further, the Company’s obligation to keep the Registration Statement
effective pursuant to Section 1.4(a) shall be extended for that additional
number of days equal to the cumulative number of days of all Suspension Periods.

2.   Representations, Warranties and Covenants.

2.1   Securities Matters. The Stockholder represents and warrants to Company
that as of the date of this Agreement it is (i) acquiring the Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act except pursuant to an effective registration
statement and in compliance with applicable state securities laws or pursuant to
an exemption from the registration requirements of applicable securities laws
and (ii) an “accredited investor,” as such term is defined in Rule 501(a) under
the Securities Act.
 
2.2   Restricted Securities; Legends.

(a)   The Stockholder acknowledges and agrees that (1) the Shares have not been
registered under the provisions of the Securities Act, and that the Shares may
not be transferred without such registration unless the Stockholder shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Shares to be
transferred may be transferred without such registration; and (2) any sale of
the Shares under the Registration Statement shall be made only in compliance
with the terms of this Agreement.

(b)   The Stockholder acknowledges and agrees that the certificate(s) for the
Shares shall bear restrictive legends in substantially the following form (and a
stop-transfer order may be placed against transfer of the Shares):

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”). The securities have been
acquired for investment and may not be resold, transferred or assigned in the
absence of an effective registration statement for the securities under the Act,
or an opinion of counsel reasonably satisfactory in form, scope and substance to
the Company that registration is not required under the Act.

(c)   Once the Registration Statement has been declared effective, or the Shares
are eligible for resale pursuant to Rule 144(k) under the Securities Act,
thereafter (A) upon request of the Stockholder the Company will substitute
certificates without restrictive legend for certificates for Shares issued prior
to the date of the effectiveness or prior to the time of such eligibility, as
the case may be, which bear such restrictive legend and remove any stop transfer
restriction relating thereto promptly, and (B) the Company shall not place any
restrictive legend on certificates for the Shares subsequently issued or impose
any stop transfer restriction thereon.

Other Transfer Restrictions and Hedging Transactions.

(a)   The undersigned representative of the Stockholder hereby confirms based on
his actual knowledge that, since the filing of the Action which is the subject
of the Settlement Agreement through the date of this Agreement, the Stockholder
has not:

(i)   directly or indirectly, acquired any shares of common stock of the Company
(the “Common Stock”) or any securities convertible into or exchangeable for the
Common Stock, or entered into any transaction which is designed to, or might
reasonably be expected to, have resulted in any of the foregoing (whether
actually or in economic effect, by the Stockholder or any affiliate of the
Stockholder or any person in privity with the Stockholder or any affiliate of
the Stockholder); or

(ii)   directly or indirectly, executed or effected or caused to be executed or
effected any hedge, short sell, option, equity swap, or otherwise disposed of or
reduced its risk of loss with respect to, in a single transaction or a series of
transactions, the Common Stock or any securities convertible into or
exchangeable for the Common Stock, or entered into any transaction which is
designed to, or might reasonably be expected to, have resulted in any of the
foregoing (whether actually or in economic effect, by the Stockholder or any
affiliate of the Stockholder or any person in privity with the Stockholder or
any affiliate of the Stockholder) (collectively, any “Hedging Transaction”).

(b)   For a period of ninety (90) days following the Closing, the Stockholder
covenants that it will not directly or indirectly, execute or effect or cause to
be executed or effected any Hedging Transaction.

2.4   Plan of Distribution. The Stockholder acknowledges that it will comply
with applicable law and to the extent required by law it will:

(a)   cause to be furnished to any purchaser of the Shares and to the
broker-dealer, if any, through which the Shares may be offered, a copy of the
final prospectus contained in the Registration Statement;

(b)   not bid for or purchase any securities of the Company or any rights to
acquire the Company’s securities, or attempt to induce any person to purchase
any of the Company’s securities or any rights to acquire the Company’s
securities other than as permitted under the Exchange Act;

(c)   effect all sales, distributions or gifts of the Shares in accordance with
the plan of distribution described in the section of the Registration Statement
entitled “Plan of Distribution,” a draft of which will be provided and approved
by the Stockholder prior to the filing of the Registration Statement.

3.   Right of First Refusal. Before any Shares held by the Stockholder or its
assignees may be sold or otherwise transferred, the Company or its assignee(s)
shall have a right of first refusal to purchase such Shares on the terms and
conditions set forth in this Section 3 (the “Right of First Refusal”). Any such
sale or transfer of the Shares shall be void unless the provisions of this
Section 3 are satisfied.

3.1   Notice of Proposed Transferee. The Stockholder shall deliver to the
Company a written notice (the “Notice”) stating: (A) the Stockholder’s bona fide
intention to sell or otherwise transfer such Shares; (B) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (C) the number
of Shares to be transferred to each Proposed Transferee; and (D) the terms and
conditions of each proposed sale or transfer. The Stockholder shall offer the
Shares at the same price (the “Offered Price”) and upon the same terms (or terms
as similar as reasonably possible) to the Company or its assignee(s).

3.2   Exercise of Right of First Refusal. At any time within two (2) business
days after receipt of the Notice, the Company and/or its assignee(s) may, by the
Company giving written notice to the Stockholder of its or any of its
assignee(s)’ election to purchase all, but not less than all, of the Shares
proposed to be transferred to any one or more of the Proposed Transferees, at
the purchase price determined in accordance with Section 3.3 below. No
counteroffer will be considered.

3.3   Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3 shall be the
Offered Price (which shall be in cash).

3.4   Payment of Purchase Price. Payment of the Purchase Price shall be made in
cash (by certified check or wire transfer to an account designed by the
Stockholder), within three (3) business days after receipt of the Notice,
without setoff, abatement or reductions of any kind or manner.

3.5   Stockholder’s Transfer Rights. If any of the Shares proposed in the Notice
to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section 3, then the
Stockholder may sell or otherwise transfer such Shares to that Proposed
Transferee at the Offered Price or at a higher price, provided that such sale or
other transfer is effected in accordance with any applicable securities laws. If
the Stockholder proposes to change the price or other terms of any Shares
described in the Notice to make them more favorable to the Proposed Transferee,
a new Notice shall be given to the Company, and the Company and/or its assignees
shall have 24 hours from its receipt of such Notice to purchase all, but not
less than all, of the Shares proposed to be transferred to any one or more of
the Proposed Transferees, at the purchase price determined in accordance with
Section 3.3 above, with payment made to Stockholder in accordance with Section
3.4 above.

3.6   Company Assignment. The right of the Company to purchase any part of the
Shares pursuant to this Section 3 may be assigned in whole or in part to any
stockholder or stockholders of the Company, but subject to the terms and
conditions of this Section 3.

3.7   Exceptions. (a) Anything to the contrary contained in this Section 3
notwithstanding, the transfer of any or all of the Shares by the Stockholder to
any Affiliate of the Stockholder shall be exempt from the provisions of this
Section 3. In such case, the transferee or other recipient shall receive and
hold the Shares so transferred subject to the provisions of this Section 3, and
there shall be no further transfer of such Shares except in accordance with the
terms of this Section 3.

(b) In addition, anything to the contrary contained in this Section 3
notwithstanding, the sale of any or all of the Shares hereunder pursuant to
“brokers’ transactions” (as defined in Rule 144(g) of the Securities Act) shall
be exempt from the provisions of this Section 3.

4.   Indemnification and Contribution.

4.1   Indemnification by the Company. To the extent permitted by law, the
Company will indemnify and hold harmless the Stockholder and each person, if
any, who controls the Stockholder within the meaning of the Securities Act or
the Exchange Act, against any losses, claims, damages, or liabilities to which
they may become subject, under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively a “Company
Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, including any final prospectus
contained therein or any amendments or supplements thereto, or (ii) the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; and the Company will pay
when incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 4.1 shall not apply (i) to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, (ii) in any case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon a Company Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by the Stockholder or
controlling person, or (iii) in any case to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon a Company
Violation made in any prospectus or included in the Registration Statement if
(X) the Stockholder fails to deliver a copy of the prospectus prior to or
concurrently with the sale of the Registrable Securities to the person asserting
such loss, claim, damage, liability or expense after the Company had furnished
the Stockholder with a sufficient number of copies of the same and (Y) the
prospectus corrected such Company Violation.

   4.2   By the Stockholder. To the extent permitted by law, the Stockholder
will indemnify and hold harmless the Company, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities to which any of the
foregoing persons may become subject, under the Securities Act, the Exchange Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Stockholder Violation”): (i) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, including any final
prospectus contained therein or any amendments or supplements thereto, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, in each case to the
extent (and only to the extent) that such Stockholder Violation occurs in
reliance upon and in conformity with written information furnished by the
Stockholder expressly for use in connection with such registration; and the
Stockholder will pay when incurred, any legal or other expenses reasonably
incurred by any person intended to be indemnified pursuant to this
subsection 4.2, in connection with investi­gating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this subsection 4.2 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Stockholder, which consent
shall not be unreasonably withheld; provided that in no event shall any
indemnity under this subsection 4.2 exceed the gross proceeds from the offering
received by the Stockholder.

4.3   Notice of Claims, etc. Promptly after receipt by an indemnified party
under this Section 4 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemni­fying party under this Section 4, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemni­fying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right, at its own expense, to retain its own counsel if representation
of such indemnified party by the counsel retained by the indemnifying party
would be inappropri­ate due to actual or potential differing interests between
such indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 4 to the extent of
such prejudice or damage arising from such prejudice but the omission so to
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 4.

5.   Miscellaneous.

5.1   Amendments and Waivers. Any term of this Agreement may be amended or
waived with the written consent of the Company and the Stockholder. Any
amendment or waiver effected in accordance with this Section 5.1 shall be
binding upon the parties and their respective successors and assigns.

5.2   Assignment. The right to include the Registrable Securities in the
Registration Statement pursuant to Section 1.2 may be assigned by the
Stockholder to a transferee or assignee of at least 25,000 of the Shares (as
adjusted for stock splits, combinations, dividends, or recapitalizations);
provided the Company is, prior to such transfer, furnished with written notice
of the name and address of such transferee or assignee and the Shares with
respect to which such registration rights are being assigned; provided, further,
that such assignment shall be effective only if the Company is provided with an
executed copy of an agreement pursuant to which the transferee agrees to be
bound by all of the terms of this Agreement and immediately following such
transfer the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and under this Agreement. The
foregoing share limitation shall not apply, however, to transfers by the
Stockholder to any Affiliate of the Stockholder, provided that all such
transferees or assignees agree in writing to appoint a single representative as
their attorney in fact for the purpose of receiving any notices and exercising
their rights under Section 1.2. Other than as provided above, neither this
Agreement nor any of the rights hereunder shall be assignable by either party
without the written consent of the Company and the Stockholder.

5.3   Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Florida,
without giving effect to principles of conflicts of law.

5.4   Counterparts. This Agreement may be executed in two or more counter­parts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

5.5   Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.6   Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed effective upon a parties, with a copy to such
parties’ counsel, receipt by hand delivery or by overnight delivery service, or
72 hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

5.7   Severability. The provisions of this Agreement are severable. If a court
of competent jurisdiction rules that any provision of this Agreement is invalid
or unenforceable, such ruling will not and shall not affect the validity and
enforceability of any other provision of this Agreement.

5.8   Further Mediation. Any controversy or claim arising out of or relating to
this Agreement shall be submitted to mediation through the parties’ mediator,
Laurie Reimer, at a mutually convenient time and date (but, in any event, within
20 days of any controversy or claim arising).

5.9   Entire Agreement. This Agreement and the Settlement Agreement are the
product of all of the parties hereto, and together constitute the entire
agreement between such parties pertaining to the subject matter hereof, and
merges all prior negotiations and drafts of the parties with regard to the
transactions contemplated herein. Any and all other written or oral agreements
existing between the parties hereto regarding such transactions other than the
Settlement Agreement are expressly canceled. In the event of a conflict between
this Agreement and the Settlement Agreement, this Agreement shall govern to
topics set forth herein.

5.10.   Time. Time is of the essence.

5.11   Advice of Legal Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.

5.12   Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
the other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

5.13   Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided herein.




The parties have executed this Registration Rights Agreement as of the date
first above written.   COMPANY:       DIGITAL LIGHTWAVE, INC.       By:   James
Green  

President and Chief Executive Officer

      Address:   15550 Lightwave Drive   Clearwater, FL 33760       STOCKHOLDER:
    CIT TECHNOLOGIES CORPORATION      

By:

  Ben Landriscina   Title: Executive Vice President   Address:   1211 Avenue of
Americas   New York, New York 10036

 
 